IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


THOMAS REDDINGER,                       :   No. 83 MAP 2016
                                        :
                 Appellant              :   Appeal from the Order of the
                                        :   Commonwealth Court at No. 313 MD
                                        :   2016 dated July 7, 2016.
           v.                           :
                                        :
                                        :
PENNSYLVANIA DEPARTMENT OF              :
CORRECTIONS,                            :
                                        :
                 Appellee               :


                                   ORDER


PER CURIAM                                       DECIDED: February 22, 2017
     AND NOW, this 22 day of February, 2017, the Order of the Commonwealth Court

is AFFIRMED.